DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 10/21/2021.
B.	Claims 1-20 remains pending.

 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tuchman, Kenneth D. et al. (US Pub. 2015/0227941 A1), herein referred to as “Tuchman”.



As for claims 1, 8 and 15. A method and corresponding device of 8 and system of 15 comprising:

receiving a request for an interaction with an agent of a contact center (par.59 video communication for help);

establishing a private web session (par.55 determining which agent for live help is best suited based upon an agents skill and determined subject matter of the customer whom is requesting help) based on the agent being unavailable for the interaction (par.55 condition to be met before help from an agent can be govern as an option but not limited, thus when an agent is not in current communication, the customer uses a private session which interacts with a knowledge base and automated help through questions to determine a subject matter and then to find an agent if need be whom has the skills identified through the subject matter that the customer is seeking help with), (par.30 knowledge base defined by categories for look up; par.162 subject matter concerning the customer’s needs are matched to an agent with the preferred skills to assists a user within the subject matter in question that was identified); 

determining an estimated wait time for the interaction (par.55 determining which agent for live help is best suited based upon an agents skill and determined subject matter of the customer whom is requesting help);

selecting visual content based on matching the estimated wait time with one or more visual content items; and outputting the visual content to the private web session (par.59 displaying estimated wait time for connection to  live help); and responsive to the agent becoming available while the content is visually displayed to the private web session, initiating the video meeting (par.59 after private session has been deemed insufficient and a live agent is required to assist the user one option is to provide help via video, voice, chat, SMS etc.…)..

As for claims 2, 9 and 16. (Currently Amended) The method of claim 1, comprising:
determining that the agent is available during the output of the visual content to the private web session; and initiating the interaction based on the determination that the agent is available (Table 1 item 13 is initiation of video to connect customer to support agent with option to drop video channel provided to customer).

As for claims 3, 10 and 17. (Original) The method of claim 1, wherein the interaction is at least one of a video meeting, a telephone call, or a chat (par.59, communication channels consist of video, chat, SMS, voice etc.…).

As for claims 4, 11 and 18. The method of claim 1, wherein the private web session is an interactive web session (par.42 displaying on user’s UI questionnaire).


As for claims 5, 12 and 19. The method of claim 1, wherein the private web session is configured to obtain information for use in the interaction (par.59 after questions answered a video service session is initiated).

As for claims 6, 13 and 20. The method of claim 1, wherein the request includes customer relationship management (CRM) metadata including at least one of a user name, a user address, a user membership status, a user priority, a user purchase history, or a user call history (par.98 client metadata identified as data stored about the client).

As for claims 7 and 14. The method of claim 1, wherein the contact center is associated with at least one of a merchant or a service provider (par. 2 service providers and customer service on products).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 5, 2022